The alleged medical malpractice occurred in 2002 and the action was not commenced until July 2007, which was well beyond the 2V2-year statute of limitations (CPLR 214-a). Additionally, the complaint failed to state a cause of action against defendant Strauss (see DiMitri v Monsouri, 302 AD2d 420 [2003]), and the claims against Mannor, Lubin and Tikotsky are barred by the doctrine of res judicata in light of our 2008 ruling (Manko v Mannor, 55 AD3d 471 [2008], lv denied 13 NY3d 704 [2009]) affirming the dismissal of a similarly belated earlier action against those defendants.
We have considered plaintiffs remaining arguments, and find them unavailing. Concur — Gonzalez, P.J., Friedman, McGuire, DeGrasse And Manzanet-Daniels, JJ.